Title: To George Washington from Colonel Stephen Moylan, 23 July 1777
From: Moylan, Stephen
To: Washington, George



Dear Sir
South Amboy [N.J.] 23d July 1777three ô clock P.M.

I Came over this Morning early, to this place to observe the Motions of the fleet they Sat Sail about five ô clock in the morning and Stood out to Sea with the Wind at N. N. West they made So many tacks backwards & forwards that until now I Coud not determine whether they realy meant to go out, of the Hook or not they hawled their wind, after they got out as if going to the Northwd but that may be to Weather the Cape, eleven Sail of Ships Came thoro’ the Narrows and went to Sea with the fleet as Soon as I get to my Qrs Shall Send this to Col. Dayton to forward to Your Excellency, I have been delayed upwards of two hours for a boat, which is at the other Side I beg Leave Sir to recommend to your notice those nineteen prisoners, of my Regiment, will it not be as well to give Col. Dayton or myself a power to order a General Court Martial for their trial, or if You woud take the Trouble to order one, out of the two Regiments of Infantry & mine, they are under guard at Elizabethtown, if you will please to determine on this matter, I shall be very thankfull. I am Dr Sir Your Most affecte & Ob. St

Stephen Moylan

